Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT

                                  No. 04-14-00596-CV

                        IN THE MATTER OF T.L.R., a Juvenile

                    From the 436th District Court, Bexar County, Texas
                             Trial Court No. 2014JUV00182
                       The Honorable Lisa Jarrett, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED September 2, 2015.


                                            _____________________________
                                            Sandee Bryan Marion, Chief Justice